Citation Nr: 0934770	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  01-34 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chest pains, to include 
as due to an undiagnosed illness as a result of service in 
the Persian Gulf theatre-of-operations.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active service from November 1988 to 
January 1992.  This included time in the Southwest Asia 
theatre of operations during Operation Desert Shield/Storm, 
from September 30, 1990, to March 18, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the VA Regional Office (RO) in Montgomery, Alabama, which 
denied entitlement to service connection for sharp chest 
pain, rashes, and severe headaches, to include as due to an 
undiagnosed illness.  The Board notes that review of the 
record discloses that by a rating decision dated in March 
2003, service connection for post-traumatic stress disorder 
(PTSD) was granted.  A 30 percent disability rating was 
assigned, effective June 11, 2002, the date of receipt of the 
claim.  As a decision on that particular issue has been made, 
that issue has not been nor is it now before the Board.

In August 2003, the Board issued a remand addressing all 
three claimed conditions - chest pain, rashes, and headaches.  
The reasoning for the remand was to ensure that the VA had 
fulfilled its duty to assist the appellant in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, (2000).  During the course of 
the remand, and after the appellant underwent additional 
medical testing, the Appeals Management Center Resource Unit 
of Bay Pines, Florida, granted service connection for 
headaches.  As this was a full grant of benefits, that issue 
is no longer before the Board.  The remaining two issues were 
returned to the Board for review.  

The Board then issued a Decision on the merits of the claim 
in April 2006.  The Board concluded that the evidence did not 
support the appellant's assertions, and service connection 
for chest pains and a skin disability were denied.  The 
appellant was notified of that action and he appealed to the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  

After reviewing the Board's Decision, and reviewing 
submissions by the appellant's counsel and by the Secretary 
of the VA, the Court issued a Joint Motion for an Order 
Vacating the Board Decision in Part and Incorporating the 
Terms of this Remand.  That action occurred in October 2007.  
The Court issued a subsequent Order that vacated and remanded 
the issue involving chest pains.  The remaining issue, that 
involving a skin disorder, was dismissed.  The claim was 
subsequently returned to the Board for action.

The Board then issued a Remand in March 2008.  In that 
Remand, the Board requested that a medical examination of the 
appellant be performed and that the findings of the 
examination be incorporated into the claims folder.  Such an 
examination was accomplished and the claim was returned to 
the Board.  The Board then reviewed the medical examination 
and determined that the information obtained was insufficient 
and the claim was once again remanded in November 2008.  The 
requested information, in the proper form, has since been 
retained and the claim has been returned to the Board for 
review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The appellant did serve in the Persian Gulf War theatre-
of-operations.  

3.  Competent medical evidence showing the existence of a 
current, ratable disability of the heart characterized by 
chest pain has not been presented.

4.  Medical evidence etiologically linking the appellant's 
chest pain complaints with his military service or any 
incident therein or to a service-connected disorder has not 
been presented.  




CONCLUSION OF LAW

Chest pain, on a direct basis, and the result of an 
undiagnosed illness, was not incurred or aggravated during 
the appellant's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103 and 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the appellant from the agency of original jurisdiction (AOJ) 
in March 2003 and the Appeals Management Center Resource Unit 
of Bay Pines, Florida (AMC), in March 2004.  Additional 
information was provided to the appellant via the 
Supplemental Statements of the Case (SSOCs) that have been 
issued since 2004.  These pieces of correspondence informed 
the appellant of what evidence was required to prevail on his 
claim for service connection, and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

The Federal Circuit Court and the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.   See Mayfield v. Nicholson, 499 
F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333- 34), and also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The US Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the United States Supreme Court 
has recently reversed that decision, finding it unlawful in 
light of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court, in essence, held that - except for cases in which VA 
has failed to meet the first requirement of 38 C.F.R. § 
3.159(b) by not informing the claimant of the information and 
evidence necessary to substantiate the claim - the burden of 
proving harmful error must rest with the party raising the 
issue, the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

If any notice deficiency is present in this case, the Board 
finds that:  (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly 
has actual knowledge of the evidence the claimant is required 
to submit in this case; and (2) based on the claimant's 
contentions as well as the communications provided to the 
claimant by VA, it is reasonable to expect that the claimant 
understands what was needed to prevail.    

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and VA has obtained all relevant 
evidence.  Moreover, the claimant has demonstrated an 
understanding of the evidence required to substantiate the 
claim.  In sum, the claimant was provided the information 
necessary such that any defective predecisional notice error 
was rendered non-prejudicial in terms of the essential 
fairness of the adjudication.  Thus, the Board finds that 
although there may be a VCAA deficiency, the evidence of 
record is sufficient to rebut this presumption of prejudice 
as the record shows that this error was not prejudicial to 
the claimant and the essential fairness of the adjudication 
process in this case was preserved.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
appellant did inform the VA of the location of his treating 
physicians and those records have been obtained and included 
in the claims folder for review.  Also obtained has been the 
appellant's treatment records located at VA facilities.  
Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the appellant 
has undergone a number of examinations and the results from 
those exams have been included in the claims folder for 
review.  The most recent of these examinations occurred in 
July 2007.  The examinations involved a review of the claims 
file, a thorough examination of the appellant, and an opinion 
that was supported by sufficient rationale.  Therefore, the 
Board finds that the examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
his obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of his claim.  It seems clear that the VA has 
given the appellant every opportunity to express his opinions 
with respect to the issues now before the Board and the VA 
has obtained all known documents that would substantiate the 
appellant's assertions.

Additionally, the Board finds there has been substantial 
compliance with its May 2006 remand instructions.  The Board 
notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  The record indicates that 
the AMC scheduled the appellant for a medical examination and 
the appellant attended that examination.  The results were 
then returned to the AMC and the AMC issued a Supplemental 
Statement of the Case (SSOC) after reviewing the results of 
that examination.  Also, the Board requested that the 
appellant's most recent medical treatment records be obtained 
and those records have been obtained/included in the claims 
folder for review.  Based on the foregoing, the Board finds 
that the AMC substantially complied with the mandates of its 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(finding that a remand by the Board confers on the appellant 
the right to compliance with the remand orders).  Therefore, 
in light of the foregoing, the Board will proceed to review 
and decide the claim based on the evidence that is of record 
consistent with 38 C.F.R. § 3.655 (2008).

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the VA 
obtained the appellant's available medical treatment records, 
including those from the Army National Guard, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  

Also, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of his claim.  It seems clear that the VA has 
given the appellant every opportunity to express his opinions 
with respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the appellant on these latter two elements, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  To explain it a different way, 
notice as to the assignment of an effective date is not 
required because the claim for service connection is being 
denied at this time and no effective date is being set.  
Hence, the appellant is not prejudiced by the lack of this 
element of notice.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim for service 
connection.  The claimant discussed the pertinent criteria 
and submitted supporting evidence and he has indicated that 
there was no further evidence to submit.  The criteria were 
discussed in the SOC and the SSOCs, and the claimant was told 
why his claim could not be granted pursuant to the requisite 
criteria.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may have been a VCAA deficiency, the evidence of record 
is sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The appellant has come before the VA claiming that he now 
suffers from chest pains and that these pains have been 
caused by an undiagnosed illness.  Alternatively, he claims 
that he has suffered from chest pains since leaving service, 
and that they should be service-connected.  
 
Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2008), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the service member's present condition.  
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  The Court has 
held that when aggravation of a service member's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

For VA purposes, the term "Persian Gulf veteran" means an 
appellant who served on active military, naval, or air 
service in the Southwest Asia theatre of operations during 
Operation Desert Shield/Storm.  The theatre of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 U.S.C.A. § 1117(d), (f) (West 
2002); 38 C.F.R. § 3.317(d) (2008).

For appellants who served in the Southwest Asia theatre of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  See 38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2008).  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2008).

For the purposes of § 3.317(a)(1) (2008), "signs" or 
"symptoms" which may be manifestations of an undiagnosed 
illness include, but are not limited to:

(1) fatigue; 
(2) signs or symptoms involving skin; 
(3) headache; 
(4) muscle pain; 
(5) joint pain; 
(6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the 
respiratory system (upper or lower); 
(9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and 
(13) menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002); 38 C.F.R. § 3.317(b) 
(2008).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2008).

To summarize, then, there are alternative means by which 
service connection might be established:  

(1) objective indications of chronic 
disability resulting from illness that 
cannot be attributed to a known diagnosis 
or that is attributable to a chronic 
multi-symptom illness; 

(2) competent evidence of direct 
incurrence or aggravation of a diagnosed 
illness or injury in service, with 
chronic residuals; or 

(3) competent medical evidence linking a 
current diagnosed disability with disease 
or injury shown in service.

In the present case, the appellant served in Southwest Asia 
from September 30, 1990, to March 18, 1991.  Thus, as the 
appellant served in the Southwest Asia theatre of operations 
during the Persian Gulf War, the appellant is considered to 
be a "Persian Gulf War veteran".

The appellant has claimed that since he was released from 
active duty in 1992, he has suffered from "chest pains".  
He believes that these chest pains are indicative of an 
underlying cardiology disorder, or some other undiagnosed 
illness.  

As a result of the Board's August 2003 remand, the appellant 
underwent a VA Cardiology Examination in March 2004.  Before 
the examiner examined the appellant, he reviewed the 
appellant's medical records and claims folder.  The doctor 
noted that the pain the appellant was complaining thereof 
centered around the right precordial area of the left 
shoulder and left arm, with numbness in his left arm.  After 
examining the appellant, the doctor concluded that the 
appellant did not have a cardiac condition, disability, or 
disease.  Instead, he surmised that the pain was probably due 
to degenerative disc disease of the cervical segment of the 
spine.  

Another Cardiology Examination was performed in January 2009.  
The cardiologist reviewed the appellant's claims folder 
including his service medical treatment records.  During the 
exam, the appellant admitted that over the years the pain 
would get better and then get worse.  He described left arm 
numbness occurring with the chest pain.  The examiner noted 
that the appellant had not been measured to have abnormal 
exercise tolerance or ischemia.  He was further found not to 
have valvular disease or hypertrophic obstructive 
cardiomyopathy or pulmonary hypertension.  The doctor further 
reported that any attempts to treat the appellant in the past 
were hampered by his noncompliance with prescribed 
medications.  The doctor then wrote the following:

	. . . Review of the medical 
literature does not indicate any 
undiagnosed medical illnesses which cause 
chest pain.  It is the experience of 
practicing clinicians as well as 
cardiologists that there are patients who 
will have recurrent chest pain of no 
clinical significance, and the patient 
(the appellant) appears to be one of 
those individuals.  The most likely 
etiology of his chest pain is 
musculoskeletal chest wall pain.  It is 
possible that his gastroesophageal 
reflux, especially not treated, could be 
an additional cause of chest pain.  It is 
clear that he does not have pathologic 
conditions of his cardiac system which 
cause his chest pain.  Review of the 
records indicates that more likely than 
not his intermittent chest pain had its 
onset after his active duty with the 
first presentation documented on October 
14, 1993.  It is also my opinion that his 
intermittent chest pain is not due to an 
undiagnosed illness related to his 
service in the Gulf War zone.  

There are no other medical reports, besides those that echo 
the statements made by the appellant and his spouse, that 
diagnose the appellant with a disability manifested by chest 
pains due to an undiagnosed illness or a heart disorder.  

The Board is left with the contentions made by the appellant 
and the statement provided by his wife.  These statements 
were undoubtedly made in good faith; however, the appellant 
and his wife are not medical professionals nor have they 
undergone medical training.  The Board notes that the 
appellant is competent to report that on which he has 
personal knowledge, i.e., what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He can 
say he experiences "chest pain".  However, the appellant 
and his wife are lay people, and as lay people, they do not 
have the expertise to opine regarding medical diagnosis or 
etiology.  They cannot state, with medical certainty, that 
the appellant now suffers from a particular disability and 
that said disability is related to his military service or to 
some incident he experienced while he was in the service.  In 
the absence of evidence demonstrating that the appellant and 
his wife have the requisite training to proffer medical 
opinions, the contentions made by either one of them are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In other 
words, the appellant may not self-diagnose a disease or 
disability, and he may not link disabilities or diagnoses.

Yet, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that he now suffers from an actual 
disability that produces chest pain and how this condition 
may have been caused by his military service or his service 
in the Persian Gulf theatre of operations.  The Board also 
believes that the appellant is sincere in expressing his 
opinion with respect to the etiology of the purported 
disorders.  However, the matter at hand involves complex 
medical assessments that require medical expertise.  See 
Jandreau.  The appellant is not competent to provide more 
than simple medical observations.  He is not competent to 
provide complex medical opinions regarding the nature of his 
purported conditions.  See Barr.  Thus, the lay assertions 
are not competent or sufficient.

The Board notes that the appellant's accredited 
representative has suggested that the appellant's chest pains 
may be related, in some manner, to his service-connected 
posttraumatic stress disorder (PTSD).  Although the appellant 
has never, in any of his VA examinations, contended that 
there is some relationship between his PTSD and the chest 
pains, his accredited representative has and, as such, the 
Board has an obligation to address this assertion.  

A further review of the January 2009 VA examination, 
referenced above, indicates that the examiner did provide 
comments with respect to the representative's speculative 
hypothesis.  First, the examiner concluded that the 
complaints involved intermittent, vice chronic, chest pains.  
In other words, even though the appellant suffers from 
chronic PTSD, he does not experience chronic chest pains.  
Logic would dictate that if the accredited representative was 
correct in his assertion that there was a link between the 
service-connected psychiatric disorder and the chest pains 
that the chest pains would always be present because the 
mental disorder is unremitting, persistent, and not acute.  
The examiner further concluded that the chest pains were more 
likely than not related to a musculosketal problem or his 
gastroesophageal reflux disease - not a psychiatric disorder.  
Alternatively, the examiner opined that the appellant may be 
a member of the general population that just naturally 
experiences chest pain due to no known explainable reason or 
underlying pathology.  Finally, in the evaluation report, the 
medical doctor specifically noted that the appellant had been 
diagnosed as suffering from PTSD along with an anxiety 
disorder.  While the doctor recognized the appellant's 
psychiatric disorders, she never once intimated, suggested, 
or insinuated that there was a relationship between the 
claimed chest pains and the appellant's PTSD.  

Although a specific diagnosis of a known clinical entity is 
not required to establish benefits under the specific law and 
regulations regarding those who served in Southwest Asia 
during the Gulf War, the evidence must nevertheless reflect 
the current presence of some impairment or chronic 
disability.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability or some impairment.  
See 38 U.S.C.A. § 1110 (West 2002).

With regard to whether the appellant has an undiagnosed 
illness, the most recent VA medical examination did not 
produce a diagnosis of an undiagnosed illness.  It was noted 
that the appellant may suffer from chest pains, but those 
symptoms were not attributed to an undiagnosed illness.  
Instead, the cardiologist concluded that the chest pains 
could be a manifestation of the appellant's gastrointestinal 
reflux disease or simple muscle pain.  It was further noted 
that the chest pain may simply be chest pain due to no 
underlying condition, disease, or disability.  The same 
examiner, along with others who have examined the appellant 
in the past, did not diagnose the appellant as suffering from 
a medically unexplained chronic multi-symptom illnesses or an 
illness designated as qualifying by the Secretary under 38 
C.F.R. § 3.317 (2008).  Moreover, the examiner specifically 
stated that the appellant's claimed chest pains were not 
related to any in-service disease or injury or to his service 
in general or due to an undiagnosed illness.  

For those reasons, the Board finds that the record supports a 
conclusion that the appellant has no qualifying illness as 
required by 38 C.F.R. § 3.317 (2008) and thus any benefit 
provided by section 3.317 is inapplicable to the appellant's 
claim.  Yet, can service connection be granted on a direct 
basis?  

Under 38 C.F.R. § 4.1 (2008), the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439 (1995). The Board notes that a symptom or 
manifestation such as chest pain, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  The appellant's complaints 
of chest pain represents only a symptom or manifestation, and 
not an actual disability in and of itself for which VA 
compensation benefits are payable.  In the absence of proof 
of a present disability for which benefits may be granted, 
there can be no valid claim for service connection.  As such, 
the Board concludes that the claim of entitlement to service 
connection for chest pains must be denied.  Degmetich v. 
Brown, 104 F.3d 1328 (1997); see also Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).  The Court has further held that 
in a case where the law is dispositive of the claim, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the above reasons, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims for service connection.  Therefore, the benefit of the 
doubt rule is not for application.  Thus, the appellant's 
claims for entitlement to service connection are denied.


ORDER

Entitlement to service connection for chest pains, to include 
as due to an undiagnosed illness as a result of service in 
the Persian Gulf theatre-of-operations, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


